PER CURIAM.
 Defendant appeals from a judgment sentencing him to imprisonment for burglary in a dwelling. He complains that the state failed to negative consent *355to the' entry by the-owners of the dwelling. Want of consent by .the owner to the entry may be proved by circumstantial evidence. Johnson v. State, 157 Fla 328, 25 So2d 801, 802 (1946); State v. Bull, 47 Ida 336, 276 P 528 (1929); State v. Dixson, 80 Mont 181, 260 P 138, 147 (1927); State v. Patchen, 36 Nev 510, 137 P 406, 407 (1913). There was ample evidence in this case from which the jury could infer that the entry by defendant was not consented to by the owner of the dwelling.
We find no merit in the appeal and affirm the judgment.